Citation Nr: 1243700	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left shoulder tendonopathy, to include whether a separate compensable rating is warranted for left shoulder nerve damage.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the RO granted service connection for left shoulder tendonopathy and assigned a 10 percent disability rating effective October 2, 2007, the date VA received the Veteran's claim.  She appealed with respect to the propriety of the initially assigned rating. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination regarding her service-connected left shoulder tendonopathy in August 2008.  Since that time, the Veteran has argued that VA has not addressed her allegations of nerve damage in her left shoulder as a manifestation of her service-connected left shoulder tendonopathy.  The Board notes that the August 2008 VA examination report is silent for any neurological findings.  However, in a March 2009 statement from Dr. C.S.O., the Veteran's private physician, Dr. C.S.O. wrote that the Veteran's left shoulder muscle weakness is consistent with nerve damage, which was likely due to a brachial plexus injury during military service.  As such, the August 2008 VA examination report is inadequate insofar as it did not address neurological findings.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, another examination should be obtained that includes consideration as to whether the Veteran has a separate neurological impairment of the left shoulder as a manifestation of her service-connected left shoulder tendonopathy.  

Also, the Board notes that there appear to be outstanding private and VA treatment records not yet associated with the claims file.  Notably, a review of the record shows a July 2007 functional capacity evaluation from St. Francis Hospital as well as September 2007 and March 2009 statements from Dr. C.S.O., the Veteran's private physician.  In the September 2007 statement Dr. C.S.O. wrote that he had treated the Veteran since October 2004 and, more specifically, treated the Veteran for left shoulder complaints since May 2007.  In the March 2009 statement, Dr. C.S.O. indicated that the Veteran had recently been referred to physical therapy at St. Francis Hospital for a functional capacity evaluation.  However, none of the treatment records from Dr. C.S.O. or the most recent functional capacity evaluation from St. Francis Hospital are associated with the claims file.  In May 2009 correspondence the agency of original jurisdiction (AOJ) requested that the Veteran return a signed VA Form 21-4142, Authorization and Consent to Release Information, to obtain records from St. Francis Hospital, but the Veteran failed to respond to this request.  However, the AOJ has not yet attempted to obtain any outstanding treatment records from Dr. C.S.O.

Moreover, the claims file includes VA treatment records dated from December 2007 through June 2008, but nothing from June 2008 through the present.  Given the need to remand for a new examination, the AOJ should attempt to obtain all outstanding private treatment records from both Dr. C.S.O. and St. Francis Hospital as well all outstanding VA treatment records from the Iron Mountain, Michigan, VA facility dated from June 2008 to the present.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any healthcare provider who has treated her for her left shoulder disability, to include Dr. C.S.O. and St. Francis Hospital.  She should be informed that she may submit these private records herself or authorize VA to obtain them on her behalf by completing authorization forms.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, to include those from Dr. C.S.O., St. Francis Hospital, and VA treatment records from the Iron Mountain facility dated from June 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining the above evidence, to the extent available, the AOJ should schedule the Veteran for a VA examination to identify the current level of impairment resulting from her service-connected left shoulder tendonopathy.  The examiner should review the claims file and note review of the claims file in the examination report.  All indicated tests and studies should be undertaken.  

The examiner should provide an evaluation of the Veteran's left shoulder disability, including ranges of motion, imaging studies, need for support devices, additional loss of function on extended activity, and an assessment of the Veteran's occupational limitation as a result of the disability.  The examiner should also comment whether the Veteran has a neurological impairment of the left shoulder and, if so, identify the current level of impairment, and comment on whether the neurological impairment is a manifestation of her service-connected left shoulder tendonopathy.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In the readjudication of her claim, the AOJ should specifically consider whether a separate compensable rating is warranted for left shoulder nerve damage.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



